ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Lockheed Martin Integrated Systems, Inc.    )     ASBCA Nos. 60079, 60080, 60081
                                            )
Under Contract Nos. W9113M-07-D-0006 )
                    DAAB07-03-D-B009 )
                    W15P7T-06-D-F405 )

APPEARANCES FOR THE APPELLANT:                    Thomas A. Lemmer, Esq.
                                                  Joshua D. Prentice, Esq.
                                                   Dentons US LLP
                                                   Denver, CO

APPEARANCES FOR THE GOVERNMENT:                   Raymond M. Saunders, Esq.
                                                   Army Chief Trial Attorney
                                                  Frank A. March, Esq.
                                                   Trial Attorney

            DECISION BY ADMINISTRATIVE JUDGE O'SULLIVAN

       The contracting officer's final decisions from which the above-captioned appeals
were taken have been withdrawn. The parties mutually consent to the dismissal of the
appeals with prejudice. When a contracting officer unequivocally rescinds a government
claim, the government's action moots the appeal, leaving the Board without jurisdiction
to entertain the appeal further. Combat Support Associates, ASBCA Nos. 58945, 58946,
16-1 BCA ~ 36,288 at 176,973. The appeals are dismissed as moot.*

      Dated: 12 July 2017




(Signatures continued)

·The Board's decision dated 10 July 2017 dismissing the above-captioned appeals as
      moot is hereby withdrawn and re-issued as a three-judge decision.
 I concur                                         I concur



 RICHARD SHACKLEFORD
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Acting Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60079, 60080, 60081, Appeals of
Lockheed Martin Integrated Systems, Inc., rendered in conformance with the Board's
Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                           2